PER CURIAM:
Carl Keith Kistner appeals the district court’s order granting summary judgment in favor of the Defendant in his Title VII action. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court.* See Kistner v. Permatile Concrete Prods., No. CA-03-74-3 (W.D.Va. May 26, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 While we note the district court's citation to the "pretext plus” standard that has been overruled in Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 146-49, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000), we find no harmful error in this case as the evidence was insufficient to establish pretext even under Reeves, and because the issue was not raised on appeal and is therefore waived. See Canady v. Crestar Mortgage Corp., 109 F.3d 969, 973-74 (4th Cir.1997).